Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 30, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  140572-4 & (63)                                                                                           Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  ELIZABETH FARLEY, Personal Representative                                                               Brian K. Zahra,
  of the Estate of FRANKLIN FARLEY,                                                                                  Justices
                 Plaintiff-Appellant/
                 Cross-Appellee,
  v                                                                SC: 140572-4
                                                                   COA: 283405, 283418, 284681
                                                                   Wayne CC: 02-237107-NH
  NEVINE M. CARP, JOHN SCHAIRER, D.O.,
  ADVANCED CARDIOVASCULAR HEALTH
  SPECIALISTS, P.C., and MIRCEA R. CARP, M.D.,
            Defendants-Appellees,
  and
  GARDEN CITY HOSPITAL,
             Defendant-Appellee/
             Cross-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the January 5, 2010
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

         CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant the application
  for leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 30, 2011                      _________________________________________
         d0323                                                                Clerk